ACHESON, Circuit Judge.
I dissent from the judgment of reversal in this case. The bill of lading under which the defendant company received and held the plaintiffs’ wool contains a stipulation •exempting the company from liability for loss by fire. Now, it appeared in the plaintiffs’ own case that the wool was destroyed by fire which originated, not on the defendant’s premises, but elsewhere, and spread irresistibly to the defendant’s wharf shed, causing its total destruction, together with its entire contents, including the wool. It was therefore incumbent upon the plaintiffs to show clearly that the defendant was guilty of negligence which occasioned or contributed to the loss complained of. In my judgment, the plaintiffs wholly failed to show this, and there was no evidence to support a verdict against the defendant.
It appeared that the port of Galveston was provided along its water front with wharf sheds, precisely like the defendant’s “Santa Eé Shed,” *214designed and used for the temporary storage of goods in transit, and that they were habitually used by transporters engaged in the same business as was the defendant, to temporarily house goods in the possession of the carrier awaiting shipment. The plaintiffs were chargeable with knowledge of the conditions at the port of Galveston in respect to the accommodation of goods in transit and of the common method there practiced by transporters of handling and caring for goods awaiting shipment at the wharves. Undoubtedly the plaintiffs’ Texas agent, who selected the Mallory Line for the transportation of the plaintiffs’ wool, wéll knew that if upon the delivery by the railroad company of wool at the defendant’s wharf there was no vessel in port to receive it the wool would be stored in the defendant’s wharf shed until the next incoming vessel arrived. I cannot, then, agree to the statement to be found in the opinion of the court: “The plaintiffs had no part in the selection of the place of deposit.” This, I think, is a serious misapprehension. The parties must be taken to have dealt ii’ith each other with regard to the common and notorious practice at the port of Galveston as to the storage of goods in transit. The plaintiffs had no right to expect the defendant to depart from the ordinary course of business. It would have been an unusual thing for the defendant to remove the wool from its wharf and store it elsewhere, and, indeed, this could not have been done except at the defendant’s risk, not to speak of the expense.
The evidence was convincing that the “Santa Fé Shed,” in which the defendant placed the plaintiffs’ wool, was built of the same materials and in the same manner as the other wharf sheds in the port of Galveston, and that in construction it was as safe from the hazard of fire as any of the wharf sheds used for the temporary storage of goods in transit by other persons or companies engaged in the same business at that port. The shell roof was regarded as fireproof, and was rated by insurance companies as equal for safety to a tin roof or a slate roof. It clearly appeared, I think, that the defendant made reasonable provision, such as a prudent man would ordinarily make, to meet and arrest any ordinary fire. Testimony as well on the part of the plaintiffs as on the part of the defendant showed that in the “Santa Fé Shed” there was an ample supply of barrels and buckets, properly distributed, all filled with water, and also, according to the defendant’s witnesses, a number of hand grenades. There was no hydrant within the shed, but the defendant company had on its premises, within easy reach of the “Santa Fé Shed,” private hydrants or fire plugs,—three according to the plaintiffs’ witness, and five according to the defendant’s witnesses,—each supplied with hose, and the several lengths of hose would be coupled together in an emergency. Moreover, the defendant kept on its premises several watchmen, on duty day and night, one being on duty in the “Santa Fé Shed” at the time the fire started.
But, even if it appeared that the “Santa Fé Shed” lacked some of the usual appliances for the prompt extinguishment of fire, that circumstance would have no importance here. No precautions or vigilance within any reasonable limits could have availed to avert this loss. The wool was destroyed in. an overwhelming catastrophe. The fire *215was beyond control before it touched the “Santa Fé Shed.” The fire department of the city of Galveston—summoned by telephone—was promptly on the ground, with its appliances, while the fire was yet confined to the pile of jute butts in the “Labadie Shed.” But the roof of that shed soon took fire, burning fiercely and with great rapidity. Then the fire spread quickly and resistlessly to the “Santa Fé Shed.” The firemen with all the appliances of the city fire department at their service were unable to arrest the fire until after the “Santa Fé Shed” and its contents were entirely consumed.
The fire occurred soon after midday, and commenced in the pile of jute in the “Labadie Shed” at a point about 30 feet in from the south side of the shed, and about 50 feet from the “Santa Fé Shed.” How the fire originated did not appear and is not known. Certain it is that it was not due to any act of the defendant company or its servants. Nor could the defendant have done anything to prevent the fire. The defendant had no control whatever over the “Labadie Shed” or any right of supervision. The occupant, the Galveston Bagging Company, was engaged in a lawful business, the making of jute bagging, and had a legal right to store jute in that shed. Jute was and is imported into Galveston, and there used, in large quantities; for Galveston is a great cotton shipping port, and out of jute is made the bagging which covers all exported cotton.'
It is difficult to per-ceive how the employment by the defendant of additional watchmen on its premises (as suggested in the opinion of the court) would have tended to prevent or mitigate this fire. The intimation in the opinion that the defendant should have declined to put this wool in its wharf shed for temporary keeping while awaiting shipment upon one of its vessels is a surprising suggestion. If the mere temporary storage in its wharf shed of this wool involved negligence, then the defendant could not have stored therein for any length of time any goods in transit except at its peril. The result would be that the defendant could not conduct business in the approved and customary way at the port of Galveston because the occupant of adjoining premises had in store a lawful article of commerce, much dealt in at that port, and which the evidence shows is not a whit more inflammable than is cotton, and little more inflammable than is Texas wool itself. These three commodities—jute, cotton, and wool—are the principal articles of import and export at the port of Galveston, and they are constantly brought into proximity at the wharves of that port. All this (which the evidence demonstrates) these shippers, the plaintiffs, must be presumed to have known. Against the risk from contact with jute and cotton they protected themselves by insurance on this wool.
I am not able to bring myself to the view that the defendant company incurred any liability to the plaintiffs growing out of the presence of jute in the “Labadie Shed” or the manner in which that shed was kept by its occupant.
Upon the whole case, I do not see how the court could have permitted a verdict for the plaintiffs to stand. The case, I think, was one for peremptory instructions in favor of the defendant, under the rule laid down by the supreme court in Patton v. Railroad Co., 179 U. S. 658, *21621 Sup. Ct. 275, 45 L. Ed. 361, and enforced by this court in Railroad Co. v. Martin, 49 C. C. A. 474, 111 Fed. 586.
I think that the trial judge was entirely right in directing the jury to find a verdict for the defendant, and I would affirm the judgment.